Case 1:15-cv-05235-ARR-PK Document 304 Filed 08/01/19 Page 1 of 4 PageID #: 6768
                               Gary Meyerhoff                                                Dentons US LLP
                                                                                  1221 Avenue of the Americas
                               gary.meyerhoff@dentons.com                           New York, NY 10020-1089
                               D +1 212 768 6740                                                United States


                                                                   大成 Salans FMC SNR Denton McKenna Long
                                                                                              dentons.com




 August 1, 2019

 VIA ECF

 The Honorable Allyne R. Ross
 United States District Court
 for the Eastern District of New York
 United States Courthouse
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:   Toussie v. Allstate Insurance Company, Case No. 1:15-cv-5235-ARR-PK

 Dear Judge Ross:

         We write to respond Plaintiffs’ July 30, 2019 letter objection to Magistrate Judge Pollak’s
 July 26, 2019 Order (the “Objection”) compelling Plaintiffs to provide to Allstate their redacted
 tax returns, and responses to Interrogatories 10-12. Since Allstate has not seen the tax returns, it
 cannot respond to some of Plaintiffs’ arguments. But Allstate can respond to Plaintiffs’
 misleading characterization of the scope and purpose of the discovery requested: a “straw man”
 they erect and knock down, hoping the Court has forgotten that it has already addressed and
 rejected Plaintiffs’ now-recycled arguments.

         This Court’s Orders, following multiple rounds of briefing and a prior appeal, expressly
 required Plaintiffs to produce their tax returns with only a narrow exception. Production was not
 required only if an affidavit could be sworn that “they have not filed any tax returns for the years
 2012, 2013, 2014, and 2015 that refer to their losses from Hurricane Sandy.” Report and
 Recommendation (“R&R”), Dk. 249, p. 42. See also, 5/13/19 Order, Dk. 257, p. 16 (quoting the
 R&R and adding, “[p]lainly, if the Toussies’ 2013, 2014, and 2015 tax returns do not include any
 claim of Sandy-related property loss, then the Toussies need not produce those returns.”) When
 Plaintiffs did neither, they were in contempt of those Orders. They were not saved from
 contempt by the declaration of Robert Toussie, which Judge Pollak describes as “at best
 misleading.” Order, Dk. 298, p. 4-5 (emphasis original). Respectfully, there is no basis to object
 to Judge Pollak’s Order that redacted versions of the tax returns be produced when the Court’s
 prior Order adopting the R&R already requires that full versions of the tax returns be produced.

         In any event, Plaintiffs’ current attempts to reargue blatantly misrepresent the scope and
 purpose of the discovery at issue. Plaintiffs pretend that Allstate made rifle-shot requests for a
 tax return itemization or an Internal Revenue Service acknowledgement of the Toussies’ losses
 that are not in their returns. But Plaintiffs seek all documents “concerning” Mr. Toussie’s
 representations about his tax returns, a distinction Allstate already raised. (See Def. Reply, Dk.
Case 1:15-cv-05235-ARR-PK Document 304 Filed 08/01/19 Page 2 of 4 PageID #: 6769
                               The Honorable Allyne R. Ross        大成 Salans FMC SNR Denton McKenna Long
                               August 1, 2019                                                 dentons.com
                               Page 2




 231, pp. 1-2). There can be no doubt from the Court’s existing Orders that the tax returns for
 2012, 2013, 2014 and 2015 are responsive as long as they reference Hurricane Sandy losses.

         Plaintiffs’ narrow interpretation of the rationale for the discovery also cannot be credited.
 Allstate previously offered far broader rationales for the relevance of Plaintiffs’ tax returns. In
 its August 2, 2018 letter motion to compel (Dk. 225), Allstate stated to the Court:

           Unless Mr. Toussie lied under oath, the Toussies made representations to the
           IRS regarding the property that they lost, the value of such property, and the
           insurance coverage that was expected to provide reimbursement for the loss.
           All of those subjects are central to this case . . . .

           Representations to the IRS (likely prior to September 2013) regarding the loss,
           such as what was lost and its value, whether property was lost to flood versus
           theft, and whether insurance coverage was expected, are highly relevant to the
           claims and defenses in this case.

 Dk. 225, p. 4.

       In Defendant’s Response to Plaintiffs’ Objection to Magistrate Judge Pollak’s February 6,
 2019 Report and Recommendation (Dk. 256), an Objection Mr. Stern filed, Allstate stated:

           The information the Toussies did or did not provide to the IRS in their tax
           filings is obviously relevant when one considers the chronology of events at
           issue. Plaintiffs did not submit the $3.9 million Theft claim until February 2015.
           That claim dwarfed all of Plaintiffs’ other Sandy-related insurance claims
           combined. Allstate suspects that this claim may have been fabricated sometime
           between September of 2013 and February of 2015. The tax schedules at issue are
           the sole known instance in which the Toussies may have formally documented
           their theft and casualty losses and their expected insurance coverage before or
           after making their belated UPP theft claim to Allstate in 2015. These documents
           are relevant on that basis alone.

           They are also relevant in determining whether Mr. Toussie misrepresented a
           material fact about his insurance claim when he stated in court, under oath, that
           “[t]he IRS could verify that I lost over $50 million dollars.” (Transcript, Dk. 31,
           172:12-17.)
           ***
           The tax schedule valuation Plaintiffs placed on property similar to the allegedly
           stolen items could also be relevant to whether Plaintiffs over-valued items on the
           Theft claim list. There are multiple grounds upon which to find the tax records
           at issue relevant, and Plaintiffs’ objection fails to address any of them.
Case 1:15-cv-05235-ARR-PK Document 304 Filed 08/01/19 Page 3 of 4 PageID #: 6770
                                The Honorable Allyne R. Ross          大成 Salans FMC SNR Denton McKenna Long
                                August 1, 2019                                                   dentons.com
                                Page 3




 Dk. 256, pp. 17-18.

         Allstate does not seek discovery regarding whether the Toussies itemized their casualty
 loss; Allstate seeks discovery into everything the Toussies told and did not tell the IRS regarding
 such loss. Any description at all of the circumstances surrounding Plaintiffs’ Hurricane Sandy
 losses is relevant to the counterclaims; it will either corroborate or contradict Plaintiffs’ shifting
 story on whether they “lost everything.” Even the absence of detail could be relevant, for
 example, if Plaintiffs failed to state in 2012 that any losses were caused by theft or looting, or, as
 appears to be the case, Plaintiffs failed to inform the IRS that they expected the $1.6 million
 insurance recovery they are seeking in this case. The tax returns may include admissions,
 contradictions of other statements in the record, or admissions by silence, all of which is relevant
 and proper discovery concerning the central issues in this case.

         Judge Pollak reviewed the returns and found information “directly responsive” to
 Allstate’s discovery and “related to the core issues in this case.” Dk. 298, p. 4. Tax returns are
 not sacrosanct. Requests for them are not harassing where, as here, there are multiple cogent
 grounds for their relevance. Respectfully, the Court should consider all of the possible ways in
 which these returns are relevant under the broad discovery standards of this Court and again
 order that they be turned over to Allstate, subject to the Protective Order already entered.

         As to Interrogatory 10, Allstate does not accept at face value the Toussies’ claim that no
 itemization of the Toussies’ casualty loss was done by anyone, including their accountants.
 Respectfully, neither should the Court. Plaintiffs cannot be trusted on this subject any more than
 they could be when they misrepresented that the boxes of property removed from 290 Exeter
 Street “currently are located at 285 Coleridge Street,” while hundreds of boxes sat at CFASS.
 (Dkt. 71.) As to Interrogatories 11 and 12, those questions are not limited to providing only the
 information that may also have been presented in itemizations in the tax returns themselves. It is
 the absence of that detail (if it is really absent) that requires full responses to the Interrogatories.
 Unless Mr. Toussie picked the number $47 million for his casualty loss with absolutely no
 support or calculations, that is detail that must be provided in response to these interrogatories.
Case 1:15-cv-05235-ARR-PK Document 304 Filed 08/01/19 Page 4 of 4 PageID #: 6771
                              The Honorable Allyne R. Ross               大成 Salans FMC SNR Denton McKenna Long
                              August 1, 2019                                                        dentons.com
                              Page 4




        Plaintiffs’ conduct has once again caused the Court and Allstate to waste further time and
 expense, this time on a matter that was resolved by the Court months ago. Allstate does not want
 bring additional motions for sanctions at every turn, but it does not know of another way to
 police Plaintiffs’ repeated and ongoing misbehavior, which continues after multiple written
 warnings from Magistrate Pollak and the imposition of monetary sanctions for similar discovery
 misbehavior. It is apparent that even the specter of additional monetary sanctions is not enough
 to deter Plaintiffs and their new counsel from disobeying the Court’s Orders and needlessly
 multiplying these proceedings. Allstate respectfully requests the Court’s direction on whether a
 sanctions motion seeking monetary and/or evidentiary sanctions, or even the striking of Plaintiffs’
 complaint in this action, would be appropriate at this stage.


                                                    Respectfully,

                                                    /s/ Gary Meyerhoff



 cc: All parties of record (via ECF)
